                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                 No. 7:18-CV-00117-FL


 HEALTH & BEAUTY TECHNOLOGIES, INC.,                                ORDER
 and MEDI-BUILD INTERNATIONAL CORP.,                     GRANTING UNOPPOSED MOTION
                                                        TO SEAL DOCUMENTS REGARDING
                        Plaintiffs,                          REPLY IN SUPPORT OF
                                                              MOTION TO DISMISS
 v.

 MERZ PHARMA GmbH KGAA, and MERZ
 NORTH AMERICA, INC.,

                        Defendants.



        This matter is before the Court upon the Motion to Seal Documents Regarding Reply in

Support of Motion to Dismiss. The reply referenced in the Motion to Seal was filed in response

to Plaintiffs’ Response in Opposition to Defendants’ Motion to Dismiss [ECF No. 216].

        It appearing to the Court, after considering the Motion to Seal, (i) that the Motion to Seal

has been timely filed; (ii) that the granting of the Motion to Seal will not cause any undue delay or

prejudice to any other parties; (iii) that granting the Motion to Seal will facilitate the efficient

administration of justice; and (iv) that, for good cause shown, the Motion to Seal should be granted.

        In reaching this determination, the Court (i) notes that public notice of the request to seal

has been provided, and interested parties have been allowed a reasonable opportunity to object,

(ii) has considered less drastic alternatives to sealing the documents, and (3) is providing specific

reasons and factual findings supporting its decision to seal the documents. Specifically, it appears

that the documents in question relate to highly sensitive mergers and acquisition work, including

diligence, pricing, margins, and other corporate decisions. The pharmaceutical industry is



ACTIVE 45281850v1
                                                                          No. 7:18-CV-00117-FL


extremely competitive. If these documents were to be made public, it could allow competitors to

observe how Defendants determine acquisition targets and conduct diligence on those targets. This

could be detrimental to Defendants’ business practice, and this is the very reason why a Consent

Protective Order was entered in the first place. For these reasons, maintaining the exhibits under

seal outweighs the public’s right to access the documents.

        IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendants’

Motion to Seal Documents Regarding the Reply in Support of Motion to Dismiss should be, and

hereby is, granted, and the Reply and its exhibits will remain sealed.

                                                                           IT IS SO ORDERED.

                                                                This 10th day of September, 2019.


                                                     ____________________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge




                                                 2
ACTIVE 45281850v1
